PER CURIAM.
The appellant challenges the summary denial of his motion to correct an illegal sentence, in which he alleges that for time spent in two Georgia jails solely on Florida charges, he should receive 207 days of additional jail credit. The appellant claims *575that the trial judge already granted him the credit orally, which the appellant alleges would be reflected in the sentencing colloquy. Appellant’s claim is facially sufficient and not refuted by the record. See Kronz v. State, 462 So.2d 450 (Fla.1985); Ashley v. State, 28 Fla. Law Weekly S18, — So.2d -, 2003 WL 60564 (Fla. Jan. 9, 2003).
We accordingly reverse the summary denial of this claim and remand for the trial court to either attach portions of the record which conclusively refute this claim or to grant the relief requested.
REVERSED AND REMANDED.
KAHN, WEBSTER and DAVIS, JJ., concur.